DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                        Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 1 of 21
                            STANDARD FORM OF CONDOMINIUM APARTMENT LEASE


                                                                                                    REBNY Condo 2019 Rev 7.19

          PREAMBLE: This Lease contains the agreements between Tenant and Owner concerning the rights and
  obligations of each party. Tenant and Owner have other rights and obligations which are set forth in government
  laws and regulations.
          Tenant should read this Lease carefully. If Tenant has any questions, or if Tenant does not understand any
  words or statements herein, obtain clarification from an attorney. Once Tenant and Owner sign this Lease, Tenant
  and Owner will be presumed to have read it and understood it completely. Tenant and Owner admit that all
  agreements between Tenant and Owner have been written into this Lease except for obligations arising under the
  Condominium Documents (as defined in Article 4). Tenant understands that any agreements made before or after
  this Lease was signed and not written into it will not be enforceable.
          THIS LEASE is made as of                February               20                   2020            between
                                                             month                        day                     year
  Owner (hereinafter referred to as “Owner or “Lessor ), _       600 Summer Street (Ny) LLC
  whose address is          114 Hudson Street. New York, NY 10013                                                                            ,
  and Tenant (hereinafter referred to as “Tenant or “Lessee ), ___ Noah Syndergaard

  whose address is 3911 GILBERT AVE APT F, DALLAS, TX 75219-3918                                                                             .

       Please note the following paragraphs that require a selection among alternative wording: 2, 3E, 36
       Please note the following paragraphs that require deletions if inapplicable: 10D, 13C(ii), 13E, 26, 33C(i), 34, 35, 36, 37, 38,
       39, 40, 61, 62
       Please note the following paragraphs that require the insertion of terms (and/or delete if inapplicable): 1, 2, 3A, 3B, 5, 10D,
       13, 26, 33, 36, 37, 40, Exhibit A (Memorandum Confirming Term), Exhibit B (Owner s Work), Exhibit C (Apartment Furniture)

  1.       APARTMENT AND USE
                                                                               PH                                  6th/7th
         Owner agrees to lease to Tenant condominium unit ________ (the “Apartment ) on the ________ floor in the
 condominium apartment building at 116 ______________________________________________________________
                                            Hudson Street New York, NY 10013                                 (the “Building ),
 Borough of New York          , City and State of New York, which is known as the 116 Hudson Street
 Condominium (the “Condominium ). Tenant shall use the Apartment for living purposes only and for no other purpose (such restricted
 purposes includes, but are not limited to, any commercial activity or illegal or dangerous activity).
         The Apartment may only be occupied by Tenant and the following Permitted Occupants (and occupants as permitted in
 accordance with Real Property Law §235-f):                N/A                                                                      .
           Tenant acknowledges that: (i) this Lease may not commence until the Condominium has waived any first refusal rights that it may
  have with respect to this Lease; and (ii) no other person other than Tenant and the Permitted Occupants may reside in the Apartment
  without the prior written consent of the Owner and the Condominium. If Tenant violates any of the terms of this provision, the Owner
  shall have the right to restrain the same by injunctive relief and/or any other remedies provided for under this Lease and at law and/or
  equity.
  2.       LEASE COMMENCEMENT DATE; LENGTH OF LEASE
            The “Lease Effective Date is the date a fully executed Lease is returned to Tenant or Tenant s representative by Owner or its
                                                           3/20/2020
  representative. The “Lease Commencement Date is __________________.              Except as may be provided for otherwise in this Lease, the
  term (that means the length) of this Lease will begin on the Lease Commencement Date and will end on            11/30/2020
  (the “Term ). Tenant acknowledges that, notwithstanding anything to the contrary contained in this Lease: (i) the Term of this Lease
  may be reduced as provided for herein and (ii) the Term shall consist of the period beginning with the Lease Commencement Date through
  and including, the date that is the last day of the month in which the [CHOOSE ONE AND CROSS OUT THE OTHER ALTERNATIVES]
  [one (1) year][two (2) year][_______________
                                   Eight            (__)
                                                      8 month(s)] anniversary of the Lease Commencement Date occurs.

  3.       RENT
          A. “Rent is defined as the base rent due under this Lease. Tenant s monthly rent for the Apartment is $ 27,000 per month.
  Tenant must pay Owner the Rent, in equal monthly installments, on the first day of each month either to Owner at the above address or at
  another place that Owner may inform Tenant of by written notice.
           When Tenant signs this Lease, Tenant must pay by bank or cashier s check (or by electronic fund transfer, if instructed by Owner
  as described below) the following:
                                                      27,000
                (i)      one (1) months Rent (i.e., $_________);
                (ii)     the Security Deposit (in the amount stated in Article 5);
                (iii)    any and all fees required in the Lease Package (as hereinafter defined) or by the Condominium (subject to Real
                         Property Law §238-a); and
                (iv)     any commission due by Tenant to the Brokers (as defined in Article 36 hereinafter) in connection with this Lease.
           B. If the Lease Commencement Date shall not occur on the first day of a calendar month, the Rent for such calendar month
  shall be prorated on a per diem basis. Tenant acknowledges and agrees that at Owner s request, a copy of all [bank or cashier s]
  checks and the lease package required by the Condominium (the “Lease Package ) must be submitted with the signed Lease to
  Owner s Attorney and/or Broker (as hereinafter defined in Article 36). Tenant shall complete the Lease Package in good faith and with
  reasonable diligence (and in any event no later than ____________________,
                                                        3/1/2020                  ____).
           C. If the Lease begins after the first day of the month, Tenant must pay when Tenant signs this Lease one (1) full months Rent and
  for the next full calendar month Tenant shall pay a prorated Rent based on the number of days the Lease began after the first day of
  the month (for example, if the beginning date of this Lease is the 16 th day of the month, Tenant would pay for fifteen (15) out of thirty
  (30) days, or one-half (1/2), of a full months Rent for the second calendar month). In any event, if the Lease Commencement Date
  shall not occur on the first day of a calendar month, the Term shall also include the remainder of the month in which the Lease
  Commencement Date occurred.
           D. Within five (5) business days after the request of Owner, at Owner s option, Tenant shall give Owner a document in the form
 attached hereto as Exhibit A (a “Memorandum Confirming Term ) confirming the Lease Commencement Date, the date Rent commences
 under this Lease (if different than the Lease Commencement Date), the Lease expiration date and any other material terms of this Lease,
 certifying that Tenant has accepted delivery of the Apartment and that the condition of the Apartment complies with Owner's obligations
 hereunder. Tenant s failure to so deliver the Memorandum Confirming Term shall be considered a material default under this Lease, however,
 Tenant s failure to do so shall not affect the occurrence of the Lease Commencement Date or the validity of this Lease or alter the terms and
                                                                          1
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                        Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 2 of 21
 provisions contained in the Memorandum Confirming Term if so delivered to Tenant by Owner.
            E. Tenant may be required to pay other charges to Owner under the terms of this Lease; such additional charges shall be referred
  to as “Additional Rent . Any Additional Rent must be paid by Tenant to Owner upon the earlier of (i) the first day of the month immediately
  following the month said Additional Rent is billed to Tenant or (ii) fifteen (15) days from the date Tenant is billed for the Additional Rent. If
  Tenant fails to pay the Additional Rent on time, Owner shall have the same rights against Tenant as if Tenant failed to pay Rent. Said Rent
  and Additional Rent must be paid in full in accordance with the foregoing, without deduction or offset and without the need for demand or
  notice from Owner. Except as may be provided for otherwise in this Article 3, all Rent and Additional Rent shall be payable to Owner by
  [check], [direct deposit] [CROSS OUT ANY FORM OF PAYMENT THAT IS INAPPLICABLE] or such other form of payment as required
  by Landlord only. If by direct deposit, Owner shall provide Tenant the necessary wiring instructions.
            F. Tenant shall be entitled to a five (5) day grace period for the payment of any sum of Rent or Additional Rent due under this
  Lease. Any sum of Rent or Additional Rent not paid within five (5) days of the date due shall be subject to a late fee of the lesser of (i)
  $50.00, or (ii) five percent (5%) of the unpaid amount. Interest shall also be payable on the aforesaid late Rent or Additional Rent beginning
  thirty (30) days from the due date, such interest accruing at the lesser of (i) the maximum amount allowable by law, or (ii) one and one-half
  percent per month (1.5%), until the late Rent or Additional Rent is paid in full. There shall be a Fifty Dollar ($50.00) fee for any check which
  is dishonored or returned. Any late charge or interest charge shall be considered Additional Rent.
           G. Owner need not give notice to Tenant to pay Rent. Rent must be paid in full and no amount subtracted from it. The whole amount
  of Rent is due and payable as of the Lease Commencement Date. Payment of Rent in installments is for Tenant s convenience only. If
  Tenant is in default under any of the terms and conditions of this Lease, Owner may give notice to Tenant that Tenant may no longer pay
  Rent in installments and the entire Rent for the remaining part of the Term will then immediately be due and payable.
  4.       CONDOMINIUM DOCUMENTS
            Tenant understands that the Apartment is part of a condominium apartment building and that this Lease shall be subject and
  subordinate to: (i) the Declaration of Condominium; (ii) the Rules and Regulations of the Condominium (which are sometimes called House
  Rules); and (iii) the By-Laws of the Condominium. (The Declaration, the Rules and Regulations and the By-Laws of the Condominium and
  all amendments thereto, including any amendments subsequent to the date hereof, are collectively called the “Condominium Documents .)
  In the event of any inconsistency between the provisions of this Lease and the Condominium Documents, the provisions of the Condominium
  Documents shall govern and be binding.
            Tenant and the Permitted Occupants of the Apartment shall faithfully observe and comply with the Condominium Documents, other
  than the provisions of the Condominium Documents required to be performed by Owner (which include the payment of common charges for
  the Apartment to the Condominium). Tenant and the Permitted Occupants of the Apartment shall not undertake any action which, if performed
  by Owner, would constitute a violation of the Condominium Documents. A violation of the Condominium Documents by Tenant or the
  Permitted Occupants shall be a default under this Lease, for which Owner may pursue against Tenant any and all remedies available at law
  and/or in equity, including but not limited to, the right of injunction and any other rights referred to in this Lease. Tenant acknowledges that
  Tenant has reviewed the Condominium Documents or waived their examination.
  5.       SECURITY DEPOSIT
           Tenant is required to give Owner the sum of $ 27,000                         (such amount not to exceed one (1) months' Rent
  pursuant to The Housing Stability and Tenant Protection Act of 2019) when Tenant signs this Lease as a security deposit (the “Security
  Deposit ). Owner will deposit this Security Deposit in                                bank at                                    ,
  New York. This Security Deposit shall not bear interest, unless if otherwise required by applicable law. In the event that the Security
  Deposit shall earn interest, then in such event Owner shall be entitled to an administrative fee pursuant to applicable law.
             If Tenant carries out all of Tenant s agreements in this Lease and if Tenant moves out of the Apartment and returns it to Owner
  vacant, broom clean and in the same condition it was in when Tenant first occupied it, except for ordinary wear and tear or damage caused
  by fire or other casualty through no fault of Tenant, Owner will return to Tenant the full amount of the Security Deposit, within fourteen (14)
  days after the later of (i) the date this Lease ends, or (ii) the date Tenant vacates the Apartment. However, if Tenant is in default of Tenant s
  obligations under this Lease and/or there are any damages to the Apartment beyond ordinary wear and tear or damage caused by fire or
  other casualty, Owner may keep all or part of the Security Deposit to cover reasonable repairs of such damage and Owner shall provide
  Tenant with an itemized statement indicating the basis for the amount of the Security Deposit retained within the aforementioned fourteen
  (14) day period. Furthermore, for sake of clarity and emphasis, (i) if Tenant does not carry out all of Tenant s obligations under this Lease,
  Owner may keep all or part of the Security Deposit necessary to pay Owner for any losses incurred, including missed payments, and
  (ii) Owner s retention of the Security Deposit as allowable under this Lease shall not be deemed to be Owner s sole remedy fo r any
  default by Tenant of Tenant s obligations pursuant to the terms and conditions of this Lease.
             TENANT ACKNOWLEDGES AND AGREES THAT THE SECURITY DEPOSIT CANNOT BE USED TOWARDS RENT OR
  ADDITIONAL RENT BY TENANT. Notwithstanding anything to the contrary contained in this Lease, if Owner shall apply all or any portion
  of the Security Deposit to cure a default by Tenant hereunder during the Term of this Lease, Tenant shall, within five (5) business days,
  deposit with Owner that sum which shall be necessary to maintain the security in an amount equal to the Security Deposit as so required in
  this Article 5. Failure to replenish the Security Deposit in a timely manner shall be deemed a default under this Lease.
           If Owner sells the Apartment, Owner, at its sole option, will turn over the Security Deposit either to Tenant or to the person buying
  the Apartment within five (5) days after the sale. Owner will then notify Tenant, by registered, certified or overnight mail by a nationally
  recognized overnight courier, of the name and address of the person or company to whom the deposit has been turned over. In such
  case, Owner will have no further responsibility to Tenant for the Security Deposit and the new owner will become responsible to Tenant
  for the Security Deposit.
  6.       IF TENANT IS UNABLE TO MOVE IN
           Except as otherwise provided herein, Owner shall not be liable for failure to give Tenant possession of the Apartment on the
 Lease Commencement Date. Rent shall be payable as of the beginning of this Lease Term unless Owner is unable to give Tenant
 possession. A situation could arise which might prevent Owner from letting Tenant move into the Apartment on the Lease
 Commencement Date. If this happens for reasons beyond Owner s reasonable control, including the failure to obtain the Condo Waiver,
 Owner will not be responsible for Tenant s damages or expenses and this Lease will remain in effect. However, in such case, this Lease
 will start on the Lease Commencement Date and the ending date of this Lease as specified in Article 2 will remain the same (unless
 otherwise mutually agreed to in writing by Tenant and Owner). Tenant will not have to pay Rent until the date possession is available,
 or the date Tenant moves in, whichever is earlier (however, in no event shall Tenant move in or take possession prior to the date
 Owner shall have given Tenant notice that Tenant may take possession of the Apartment). Owner will notify Tenant as to the date
 possession is available. If Owner does not give Tenant notice that possession is available within thirty (30) days after the Lease
 Commencement Date, provided that Owner s failure to deliver possession is not due to a Tenant delay, Tenant may send a fifteen
 (15) day written termination notice (the “Termination Notice ) to Owner, and if Owner is unable to deliver possession within fifteen (15)
 days of receipt of Tenant s Termination Notice, this Lease shall terminate and be of no further force and effect and all prepaid Rent,
 the Security Deposit and any other fees paid by Tenant (except for non-refundable fees required in the Lease package or by the
 Condominium) at the execution of this Lease shall be promptly returned to Tenant.
  7.       CAPTIONS
           In any dispute arising under this Lease, in the event of a conflict between the text and a caption, the text controls.
  8.       WARRANTY OF HABITABILITY
           A. All of the sections of this Lease are subject to the provisions of the Warranty of Habitability Law Under that law, Owner agrees

                                                                          2
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                           Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 3 of 21
  that the Apartment is fit for human habitation and that there will be no conditions which will be detrimental to life, health or safety.
          B. Tenant will do nothing to interfere with or make more difficult the Condominium s efforts to provide Tenant and all other
  occupants of the Condominium with the required facilities and services. Any condition caused by Tenant s misconduct or the misconduct
  of Tenant Parties (as hereinafter defined) or anyone else under Tenant s direction or control shall not be a breach by Owner.
  9.       CARE OF APARTMENT; END OF LEASE-MOVING OUT
            A. At all times during the Term of this Lease, Tenant will take good care of the Apartment and will not permit or do any damage
 to it, except for damage which occurs through ordinary wear and tear. Tenant shall, at Tenant s own cost and expense, make all repairs
 caused or occasioned by Tenant, or Tenant s agents, contractors, invitees, licensees, guests or servants (collectively hereinafter
 “Tenant Parties ). In addition, Tenant shall promptly notify Owner and/or the Building Superintendent/Building Manager in writing upon
 the occurrence of any problem, malfunction or damage to the Apartment. Tenant will move out on or before the ending date of this
 Lease and leave the Apartment in good order and in the same condition as it was when Tenant first occupied it, except for ordinary wear
 and tear and damage caused by fire or other casualty through no fault of Tenant.
         B. CLEANING. Tenant is required to use only non-abrasive cleaning agents in the Apartment. Tenant is responsible for damage
 done by use of any improper cleaning agents.
           C. If Tenant fails to maintain the Apartment or make a needed repair or replacement as required hereunder, Owner may hire a
  professional and make such maintenance, repairs or replacements at Tenant s sole cost and expense. Owner's reasonable expense will
  be payable by Tenant to Owner as Additional Rent within ten (10) business days after Tenant receives a bill from Owner.
              D. When this Lease ends, Tenant must remove all of Tenant s movable property. Tenant must also remove at Tenant s own
  expense, any wall covering, bookcases, cabinets, mirrors, painted murals or any other installation or attachment Tenant may have installed
  in the Apartment, even if it was done with Owner s consent. If the Condominium imposes any “move-out deposits or fees, Tenant shall
  pay any such deposit or fee when requested by the Condominium. Tenant must restore and repair to its original condition those portions
  of the Apartment affected by those installations and removals. Tenant has not moved out until all persons, furniture and other property of
  Tenant s is also out of the Apartment. If Tenant s property remains in the Apartment after this Lease ends, Owner may either treat Tenant
  as still in occupancy and charge Tenant for use, or may consider that Tenant has given up the Apartment and any property remaining in
  the Apartment. In this event, Owner may either discard the property or store it at Tenant s expense. Tenant agrees to pay Owner for all
  costs and expenses incurred in removing such property. The provisions of this article will continue to be in effect after the end of this
  Lease.
           E. Except as provided for otherwise in Article 37 of this Lease, in the event that (i) Owner intends to offer to renew this Lease with
  a Rent increase equal to or greater than five (5%) percent above the then current Rent, or (ii) Owner does not intend to renew this Lease,
  Owner shall provide Tenant written notice as follows:
                (i)         If Tenant has occupied the Apartment for less than one (1) year and does not have a Lease Term of at least one
                           (1) year, Owner shall provide at least thirty (30) days notice;
                (ii)       If Tenant has occupied the Apartment for more than one (1) year but less than two (2) years, or has a Lease Term
                           of at least one (1) year but less than two (2) years, Owner shall provide at least sixty (60) days' notice; or
                (iii)      If Tenant has occupied the Apartment for more than two (2) years or has a Lease Term of at least two (2) years,
                           Owner shall provide at least ninety (90) days' notice.
            F. Within a reasonable time after notification of either party s intention to terminate this Lease, unless Tenant provides less than
  two (2) weeks notice of Tenant s intention to terminate, Owner shall notify Tenant in writing of Tenant s right to request an inspection before
  vacating the Apartment. Tenant shall have the right to be present at said inspection. Subject to the foregoing, if Tenant requests such
  inspection, the inspection shall be made no earlier than two (2) weeks and no later than one (1) week before the end of the tenancy. Owner
  shall provide at least forty-eight (48) hours written notice of the date and time of the inspection. After the inspection, Owner shall provide
  Tenant with an itemized statement specifying repairs, cleaning or other deficiencies that are proposed to be the basis of any deductions from
  the Security Deposit. If Tenant requests such inspection, Tenant shall be given an opportunity to remedy any identified deficiencies prior to
  the end of the tenancy (or, at Owner s sole option, if Tenant fails to remedy any such identified deficiencies, Owner may remedy such
  identified deficiencies at Tenant s sole cost and expense as described hereinafter). Any and all repairs or alterations made to the Apartment
  as a result of said inspection shall be at Tenant s sole cost and expense. Said repairs must be approved by Owner and shall be performed,
  at Owner s sole option, by (i) licensed and adequately insured Tenant s contractors in a good and skillful manner with materials of quality
  and appearance comparable to existing materials and approved by Owner or (ii) by Owner s contractor(s).
  10.      CHANGES AND ALTERATIONS TO APARTMENT
           A. Tenant cannot build in, add to, change or alter, the Apartment in any way, including, but not limited to, installing, changing or
 altering any paneling, wallpaper, flooring, "built in" decorations, partitions, railings, paint, carpeting, plumbing, ventilating, air conditioning,
 electric or heating systems without first obtaining the prior written consent of Owner which may be withheld in Owner s sole discretion (and,
 if consent to do so is required under the Condominium Documents, the Condominium). If Owner s consent (and the Condominium, if
 applicable) is given, the alterations and installations shall become the property of Owner when completed and paid for by Tenant. They shall
 remain with and as part of the Apartment at the end of this Lease term. Notwithstanding the foregoing, Owner has the right to demand that
 Tenant remove the alterations and installations at the end of the Lease Term, and in such case, Tenant shall repair all damage resulting from
 said removal and restore the Apartment to its original condition, including any holes in the wall or damage caused by the removal of any
 pictures, artwork or TV mounts hung by Tenant on the walls. Any and all work that shall be performed by Tenant in accordance with the
 terms and conditions of this Lease and in accordance with all applicable laws, rules, regulations and codes of any governmental or quasi-
 governmental entity. Tenant s contractor shall also supply, on prior written notice as provided for in the Condominium Documents (but in
 any event on no less than seven (7) business days prior notice), before performing any such work, a certificate of insurance naming Owner,
 the Condominium and the Building s managing agent (if applicable) as additional insured.
           B. Without Owner s and/or the Condominium s prior written consent, Tenant cannot install or use in the Apartment any of the
 following: dishwasher machines, clothes washing or drying machines, electric stoves, garbage disposal units, heating, ventilating or air
 conditioning units or any other electrical equipment which, in Owner s and/or the Condominium s opinion, will overload the existing wiring
 installation in the Condominium or interfere with the use of such electrical wiring facilities by other occupants of the Condominium.
 Also, Tenant cannot place in the Apartment water-filled furniture.
           C. If a lien is filed on the Apartment or Building due to Tenant s fault, Tenant must promptly pay or bond the amount stated
 in the lien. Owner may pay or bond the Lien if Tenant fails to do so within ten (10) days after Tenant has written notice about the lien,
 in which case Owner s costs shall be paid by Tenant as Additional Rent.
           D. APPROVED ALTERATIONS. [DELETE IF INAPPLICABLE] Anything contained herein to the contrary notwithstanding,
 provided that both Owner and Tenant have acknowledged their agreement to the following by each party affixing their initials immediately
 below this provision, Owner hereby consents to the following alterations to be performed by Tenant, at Tenant s sole cost and expense,
 but for the sake of clarity and emphasis (1) all other terms and conditions of this Lease (including, without limitation, the terms and conditions
 contained in this Article 10 hereof) shall still apply, and (2) all work shall be performed in accordance with the Condominium Documents:
 ______________________________________________________________________________________
 ___________________________________________________________________________________________________________.


                        Owner Initial: ____ Tenant Initial: ____


  11.      TENANT S DUTY TO OBEY AND COMPLY WITH LAWS, REGULATIONS AND RULES
                                                                           3
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                        Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 4 of 21
            A. GOVERNMENT LAWS AND ORDERS. Tenant will obey and comply: (i) with all present and future city, state and federal
  laws, rules, regulations and codes of any governmental or quasi-governmental entity or body which affect the Condominium or the
  Apartment, and (ii) with all orders and regulations of insurance rating organizations which affect the Apartment and the Condominium.
  Tenant will not allow any windows in the Apartment to be cleaned from the outside unless the prior written consent of the Condominium
  is obtained.
           B. CONDOMINIUM S RULES AFFECTING TENANT. Tenant will obey all of the Condominium Documents other than the
  provisions of the Condominium Documents required to be performed by Owner.
            C. TENANT S RESPONSIBILITY. Tenant is responsible for the behavior of Tenant, the Permitted Occupants of the Apartment,
  the Tenant Parties and any other people who are visiting Tenant. Tenant will reimburse Owner as Additional Rent upon demand for the cost
  of all losses, damages, fines and reasonable legal expenses incurred by Owner because Tenant, the Permitted Occupants of the
  Apartment, the Tenant Parties or any other people visiting the Apartment, have not obeyed applicable laws, rules, regulations and codes
  of any governmental or quasi-governmental entity, the Condominium Documents or this Lease.
  12.      OBJECTIONABLE CONDUCT
             Tenant, the Permitted Occupants of the Apartment, the Tenant Parties or any other people visiting the Apartment will not
  engage in objectionable conduct at the Condominium. Objectionable conduct (“Objectionable Conduct ) means behavior which makes or
  will make the Apartment or the Condominium less fit to live in for Tenant or other occupants. It also means anything which interferes with
  the right of others to properly and peacefully enjoy their apartment, or causes conditions that are dangerous, hazardous, unsanitary or
  detrimental to other occupants of the Condominium, or anything which violates the Condominium Documents. Objectionable Conduct
  by Tenant, the Tenant Parties, or any other people visiting the Apartment, gives Owner the right to end this Lease on six (6) days written
  notice to Tenant that this Lease will end.
  13.      SERVICES AND FACILITIES
           A. REQUIRED SERVICES. The Condominium (or Owner, as the case may be) will provide (i) cold and hot water and heat, as
  required by law; (ii) repairs to the Apartment not caused by Tenant (subject to the terms and conditions of this Lease), the Tenant
  Parties or any other people visiting the Apartment, as required by the Condominium Documents; (iii) elevator service if the Condominium
  has elevator equipment; and (iv) the utilities, if any, included in the Rent, as set forth in subparagraph B below. Tenant is not entitled to
  any Rent reduction because of a stoppage or reduction of any of the above services unless it is provided by law.
           B. The following utilities are included in the Rent: ____________________________________________________________.
  [IN ER    NONE IF NO        ILI IE ARE INCL DED IN HE REN ]
             C. ELECTRICITY AND OTHER UTILITIES. Tenant acknowledges and understands that Owner has no obligation to supply,
 or liability in connection with, utilities or services in or to the Apartment (except as may be provided for otherwise in this Lease). Tenant
 shall be responsible, at Tenant s sole cost and expense, for securing air conditioning, electricity, gas, cable, phone, and all other
 utilities and services (except as may be provided for otherwise in this Lease).
                (i)     Tenant shall contract directly with the appropriate utility provider for all aforementioned services (not including the
                        utilities included in the Rent as provided for in subparagraph B).
                (ii)    Notwithstanding anything to the contrary contained in this Lease, the Condominium provides the following services
                        ________________________________ for a separate, sub-metered charge. It is covenanted and agreed by Tenant
                        that all the aforesaid costs and expenses shall be paid by Tenant to Owner within five (5) days after rendition of any
                        bill or statement to Tenant therefor [INSERT UTILITIES FURNISHED BY THE CONDOMINIUM ON A
                             BME ERING BA I OR DELETE IF INAPPLICABLE].
            D. Stopping or reducing of service(s) will not be reason for Tenant to stop paying Rent, to make a money claim or to claim
  constructive eviction. Damage to the equipment or appliances supplied by Owner, caused by Tenant or the Tenant Parties act(s),
  omissions or neglect, shall be repaired at Tenant s sole cost and expense. In the event that Tenant fails to make such repairs within
  a reasonable period of time, Owner shall have the option to make such repairs at Tenant s expense and charge the same to Tenant
  as Additional Rent. Damage to the equipment or appliances supplied by the Owner, which are not caused by Tenant s negligence,
  acts or misuse, shall be promptly repaired by the Owner at the Owner s sole cost and expense. The Condominium or Owner may
  stop service of the plumbing, heating, elevator, air cooling or electrical systems, because of accident, emergency, repairs, or changes
  until the work is complete. Notwithstanding the foregoing, except in emergency situations, Owner shall provide Tenant no less than
  twenty-four (24) hours prior written notice of any planned service stoppages. Owner shall take all necessary steps to ensure that
  service stoppages do not interfere with Tenant s use and enjoyment of the Apartment.
            E. APPLIANCES. Appliances supplied by Owner in the Apartment are for Tenant s use. They shall be in working order on the
  date hereof and will be maintained and repaired or replaced by Owner, except if repairs or replacement are made necessary because
  of Tenant s or the Tenant Parties negligence or misuse, Tenant will pay Owner for the cost of such repair or replacement as Additional
  Rent. Notwithstanding anything to the contrary contained in this Lease, provided the appliance in need of repair has been delivered
  in working order on the Lease Commencement Date, Tenant shall be responsible for the initial $_____ in cost of such appliance s
  repair or replacement [DELETE IF INAPPLICABLE OR INSERT AMOUNT]. Tenant must not use a dishwasher, washing machine,
  dryer, freezer, heater, ventilator or other appliance unless installed by Owner or with Owner's prior written consent (in its sole
  discretion). Tenant must not use more electric than the wiring or feeders to the Building can safely carry.
             F. FACILITIES AND AMENITIES. If the Condominium permits Owner to use any storeroom, storage bin, laundry or any other
  facility located in the Condominium but outside of the Apartment (e.g., fitness center, resident lounge, roof deck, golf simulator, movie
  theater, swimming pool, spa, etc.) and provided such use is transferable to Tenant by Owner pursuant to the Condominium
  Documents, the use of any such facility will be furnished to Tenant free of charge and at Tenant s own risk. Tenant will operate at Tenant s
  expense any coin operated appliances located in any such facility. Landlord shall have no obligation to provide any of the
  aforementioned facilities or any type of doorman, attendant, porter or any other type of similar service at the Building, and Landlord
  may discontinue same without being liable to Tenant therefor or without in any way affecting this Lease or the liability of Tenant
  hereunder or causing a diminution of rent and the same shall not be deemed to be lessening or a diminution of facilities or services
  within the meaning of any law, rule or regulation now or hereafter enacted, promulgated or issued.
  14.      INABILITY TO PROVIDE SERVICES
          Because of a strike, labor, trouble, national emergency, repairs, or any other cause beyond Owner s and the Condominium s
  reasonable control, Owner and the Condominium may not be able to provide or may be delayed in providing any services or in making any
  repairs to the Apartment and/or the Condominium. In any of these events, any rights Tenant may have against Owner are only those
  rights which are allowed by laws in effect when the reduction in service occurs.
  15.      ENTRY TO APARTMENT
         During reasonable hours and with reasonable notice, except in emergencies, Owner, Owner s representatives and agents or
  employees of the Condominium may enter the Apartment for the following reasons:
             A. To erect, use and maintain pipes and conduits in and through the walls and ceilings of the Apartment; inspect; exterminate;
  install or work on master antennas or other systems or equipment; and to perform other work and make any and all repairs, alterations
  or changes Owner or the Condominium decide are necessary. Tenant s Rent will not be reduced because of any of the foregoing.
           B. To show the Apartment to potential buyers or lenders.
           C. For ninety (90) days before the end of the Lease Term, to show the Apartment to persons who wish to lease it.
                                                                        4
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                        Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 5 of 21
           D. If, during the last month of the Lease, Tenant has moved out and removed all or almost all of Tenant s property from the
  Apartment, Owner may enter the Apartment to make changes, repairs or redecorations. Tenant s Rent will not be reduced for that month
  and this Lease will not be ended by Owner s entry.
          E. If, at any time, Tenant is not personally present to permit Owner, Owner s representatives or the agents and employees of
  the Condominium, to enter the Apartment and entry is necessary or allowed by law, under the Condominium Documents or this Lease,
  Owner, Owner s representatives or the agents and employees of the Condominium may nevertheless enter the Apartment. Owner,
  Owner s representatives or the agents and employees of the Condominium may enter by force in an emergency. Owner will not be
  responsible to Tenant, unless during such entry, any authorized party is negligent or misuses Tenant s property.
  16.      ASSIGNING; SUBLETTING; ABANDONMENT
            A. Assigning and Subletting. Tenant cannot assign this Lease or sublet all or part of the Apartment or permit any other person
  to use the Apartment (other than a Permitted Occupant) without the prior written consent of the Owner, which Tenant acknowledges
  may be withheld by Owner in its sole and absolute discretion, for any reason or no reason. If Tenant assigns this Lease or sublets all or
  part of the Apartment and fails to obtain Owner s prior written consent, in addition to any and all other rights of Owner under this Lease and
  at law and/or in equity, Owner has the right to cancel the Lease. Tenant must get Owner's written permission as provided for herein, each
  time Tenant wants to assign or sublet. Permission to assign or sublet is good only for that assignment or sublease. Tenant remains bound
  to the terms of this Lease after an assignment or sublet is permitted, even if Owner accepts money from the assignee or subtenant. The
  amount accepted will be credited toward money due from Tenant, as Owner shall determine. The assignee or subtenant does not become
  Owner's tenant. Tenant is responsible for acts and neglect of any person in the Apartment. Notwithstanding the foregoing, Owner expressly
  reserves the right to terminate the Lease with respect to the Apartment upon the receipt by Owner of any request for assignment or sublease
  (“Owner s Recapture Right ). Owner s Recapture Right, if exercised, must be sent to Tenant in writing within thirty (30) days after Tenant s
  request to assign or sublet the Apartment. In the event that Owner consents to an assignment and elects not to exercise Owner s Recapture
  Right, Tenant shall reimburse Owner for all of Owner s attorneys fees in connection with the review of the assignment or sublease. In the
  event that Owner agrees to an assignment or sublease, subject to applicable law, Owner shall be entitled to one hundred percent (100%) of
  any consideration or rent over and above that Rent provided for in this Lease. The sublease shall provide that the subtenant shall, at Owner's
  option, attorn to Owner upon any termination of this Lease.
            B. Abandonment. If Tenant moves out of the Apartment (abandonment) before the end of this Lease without the consent of
  Owner, this Lease will not be ended. Tenant will remain responsible for each monthly payment of Rent and Additional Rent as it becomes
  due until the end of this Lease. In case of abandonment, Tenant s responsibility for Rent and Additional Rent will end only if Owner chooses
  to end this Lease for default as provided in Article 17.
  17.      DEFAULT
           A. Tenant defaults under the Lease if Tenant acts in any of the following ways:
                (i) Tenant fails to carry out any agreement or provision of this Lease;
                (ii) Tenant does not take possession or move into the Apartment fifteen (15) days after the beginning of this Lease; or
                (iii) Tenant and the Permitted Occupants of the Apartment move out permanently before this Lease ends.
          If Tenant defaults in any one of these ways, other than a default in the agreement to pay Rent and/or Additional Rent, Owner may
  serve Tenant with a written notice to stop or correct the specified default within ten (10) days. Tenant must then either stop or correct the
  default within such ten (10) day period, or, if the nature of the default is not reasonably capable of being cured within such ten (10) day
  period, then Tenant must begin to take all steps necessary to correct the default within ten (10) days and thereafter diligently continue
  to do all that is necessary to correct the default as soon as possible (however, in no event shall any extension of the aforesaid ten (10)
  day period exceed thirty (30) days).
           B. If Tenant does not stop, correct, or begin to materially correct a default within ten (10) days, as provided for above, or
  engages in Objectionable Conduct, Owner shall give Tenant a written notice that this Lease will end six (6) days after the date such written
  notice is sent to Tenant. At the end of the six (6) day period, this Lease will end and Tenant then must move out of the Apartment. Even
  though this Lease ends, Tenant will remain liable to Owner for unpaid Rent and/or Additional Rent up to the end of this Lease, and
  damages caused to Owner after that time as stated in Article 18.
             C. If Owner does not receive the Rent and/or Additional Rent within five (5) days of when this Lease requires, Owner or Owner s
  agent shall send Tenant, via certified mail, a written notice stating the failure to receive such Rent and/or Additional Rent. Provided Owner
  has served Tenant with a fourteen (14) day written demand, and Owner does not receive the overdue Rent and/or Additional Rent within
  fourteen (14) days after such written fourteen (14) day demand for Rent and/or Additional Rent has been made, Owner may commence
  an action or summary proceeding seeking the payment of all Rent and/or Additional Rent. If the Lease ends, Owner may do the following:
  (i) enter the Apartment and retake possession of it if Tenant has moved out; or (ii) go to court and ask that Tenant and all other occupants
  in the Apartment be compelled to move out..
                Once this Lease has been ended, whether because of default or otherwise, Tenant gives up any right Tenant might otherwise
  have to reinstate this Lease.
  18.       REMEDIES OF OWNER AND TENANT S LIABILITY
                If this Lease is ended by Owner because of Tenant s default, the following are the rights and obligations of Tenant and
                Owner.
           A. Tenant must pay Rent and Additional Rent until this Lease has ended. Thereafter, Tenant must pay an equal amount for what
  the law calls “use and occupancy until Tenant actually moves out.
           B. Once Tenant moves out, Owner may re-rent the Apartment or any portion of it for a period of time which may end before or
  after the ending date of this Lease. Owner may re-rent to a new tenant at a lesser rent or may charge a higher rent than the Rent in this
  Lease. Notwithstanding the foregoing, if Tenant vacates the Apartment in violation of the terms of this Lease, only then shall Owner use
  reasonable efforts to re-rent the Apartment at the lesser of the fair market value of the Apartment or the Rent paid hereunder.
           C. Whether the Apartment is re-rented or not, Tenant must pay to Owner as damages:
                (i)   the difference between the Rent in this Lease and the amount, if any, of the rents collected in any later lease of the
                      Apartment for what would have been the remaining period of this Lease; and
                (ii) Owner s expenses for the cost of getting Tenant out and re-renting the Apartment, including, but not limited to, putting
                      the Apartment in good condition, repairing damages, decorating and/or cleaning the Apartment for re-rental,
                      advertising the Apartment and for real estate brokerage fees; and
                (iii) Owner s expenses for attorney s fees (except in the event of a default judgment).
            D. Tenant shall pay all aforementioned damages due in monthly installments on the Rent day established in this Lease. Any legal
  action brought to collect one or more monthly installments of damages shall not prejudice in any way Owner s right to collect the damages
  for a later month by a similar action. If the Rent collected by Owner from a subsequent tenant of the Apartment is more than the unpaid
  rent and damages which Tenant owes Owner, Tenant cannot receive the difference. Owner s failure to re-rent to another tenant will not
  release or change Tenant s liability for damages. Except as may be provided for otherwise in Article 18(B) of this Lease, Owner is not
  required to re-rent the Apartment.
  19.       ADDITIONAL OWNER REMEDIES
            If Tenant does not do everything Tenant has agreed to do, or if Tenant does anything which shows that Tenant intends not to
  do what Tenant agreed to do, Owner has the right to ask a Court to make Tenant carry out Tenant s agreement or to give the Owner such
  other relief as the Court can provide. This is in addition to the remedies in Article 17 and 18 of this Lease.
  20.       FEES AND EXPENSES (INCLUDING BUT NOT LIMITED TO LEGAL FEES)
           A. Tenant must reimburse Owner for any of the following fees and expenses incurred by Owner:
                                                                  5
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                (i)
                        Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 6 of 21
                      Making any repairs to the Apartment or the Condominium, including any appliances in the Apartment, which result
                      from misuse, omissions or negligence by Tenant, the Permitted Occupants of the Apartment, the Tenant Parties or
                      any other visitors to the Apartment;
                (ii) Correcting any violations of city, state or federal laws or orders and regulations of insurance rating organization concerning
                     the Apartment or the Condominium which Tenant, the Permitted Occupants of the Apartment, the Tenant Parties,
                     or any other persons who visit the Apartment or work for Tenant have caused;
                (iii) Preparing the Apartment for the next tenant if Tenant moves out of the Apartment before the Lease ending date
                      without Owner s prior written consent;
               (iv) Any legal fees and disbursements for the preparation and service of legal notices; legal actions or proceedings
                     brought by Owner against Tenant because of a default by Tenant under this Lease; or for defending lawsuits brought
                     against Owner because of the actions of Tenant, the Permitted Occupants of the Apartment, the Tenant Parties or
                     any other persons who visit the Apartment;
               (v) Removing any of Tenant s property from the Apartment after this Lease is ended;
               (vi) Any miscellaneous charges payable to the Condominium for services Tenant requested that are not required to be
                     furnished to Tenant under this Lease for which Tenant has failed to pay the Condominium and which Owner has
                     paid;
               (vii) All other fees and expenses incurred by Owner because of the failure to obey any other provisions and agreements
                     of this Lease or the Condominium Documents by Tenant, the Permitted Occupants of the Apartment, the Tenant
                     Parties or any other persons who visit the Apartment.
           These fees and expenses shall be paid by Tenant to Owner as Additional Rent within ten (10) business days after Tenant
  receives Owner s bill or statement. If this Lease has ended when these fees and expenses are incurred, Tenant will still be liable to
  Owner for the same amount as damages. In the event Tenant does not reimburse Owner within such ten (10) business day period,
  Owner shall be entitled to deduct the fees and expenses from the Security Deposit.
           B. Tenant has the right to collect reasonable legal fees and expenses incurred in a successful defense by Tenant of a lawsuit
  brought by Owner against Tenant or brought by Tenant against Owner to the extent provided by Real Property Law Section 234.
            C. Tenant shall pay the Condominium on demand for the cost of any miscellaneous charges payable to the Condominium
  for services that Tenant requested that are not required to be furnished to Tenant under this Lease.
  21.      PROPERTY LOSS, DAMAGES OR INCONVENIENCE
             Tenant understands and agrees that unless caused by the gross negligence or willful misconduct of Owner, Owner s
  representatives or the agents and employees of the Condominium, none of these authorized parties are responsible to Tenant for any
  of the following: (i) any loss of or damage to Tenant or Tenant s property in the Apartment or the Condominium due to any accidental or
  intentional cause, including a theft or another crime committed in the Apartment or elsewhere in the Condominium; (ii) any loss of or
  damage to Tenant s property delivered to any agent or employee of the Condominium (e.g., doorman, superintendent, etc.); or (iii) any
  damage or inconvenience caused to Tenant by actions, negligence or violations of their lease or the Condominium Documents made by
  any other tenant or person in the Condominium except to the extent required by law. Tenant further understands and agrees that Owner s
  and/or the Condominium s employees are not authorized by Owner to care for Tenant s personal property. Owner is not responsible for
  any loss, theft, damage to Tenant s personal property, or any injury caused by the property or its use by Building employees.
           Owner will not be liable for any temporary interference with light, ventilation, or view caused by construction by or on behalf of the
  Condominium. Owner will not be liable for any such interference on a permanent basis caused by construction on any parcel of land not
  owned by Owner or the Condominium. Owner will not be liable to Tenant for such interference caused by the permanent closing,
  darkening or blocking up of windows, if such action is required by law. None of the foregoing events will cause a suspension or reduction
  of the Rent or allow Tenant to cancel the Lease.
  22.      FIRE OR CASUALTY
           A. Tenant shall give Owner immediate notice in case of fire or other damage to the Apartment. If the Apartment becomes
  unusable, in part or totally, because of fire, accident or other casualty, this Lease will continue unless ended by Owner under subparagraph
  C below or by Tenant under subparagraph D below. However, the Rent will be reduced as of the date of the fire, accident or other
  casualty. This reduction will be based upon the square footage of the part of the Apartment which is unusable, as determined by Owner.
           B. Owner and/or the Condominium will repair and restore the Apartment, unless Owner decides to take actions described in
  subparagraph C below. For sake of clarity and emphasis, Owner is not required to repair or restore the Apartment or replace the
  furnishings, decorations or any of Tenant s property, and furthermore (unless otherwise agreed to by Owner in writing), Owner
  shall not be responsible for any delays due to settling insurance claims, obtaining cost estimates, labor, material, equipmen t
  and/or supply problems, force majeure or for any other delay beyond Owner s reasonable control. If the Lease is cancelled, Owner
  need not restore the Apartment.
            C. After a fire, accident or other casualty in the Building, the Condominium may decide to tear down the Condominium building
  or to substantially rebuild it. In such case, Owner need not restore the Apartment but may end this Lease. Owner may do this even if the
  Apartment has not been damaged, by giving Tenant written notice of this decision within the later of sixty (60) days after the date when
  the damage occurred or ten (10) business days after Owner is advised by its insurance carrier as to the amount of insurance proceeds it
  will have available to restore the Apartment. If there is substantial damage to the Apartment or if the Apartment is completely unusable,
  Owner may cancel this Lease by giving Tenant written notice of this decision within thirty (30) days after the date when the damage
  occurred. If the Apartment is unusable when Owner gives Tenant such notice, this Lease will end sixty (60) days from the last day of the
  calendar month in which Tenant was given the notice.
            D. If the Apartment is completely unusable because of fire, accident or other casualty and it is not repaired in thirty (30) days,
  Tenant may give Owner written notice that Tenant ends the Lease. If Tenant gives that notice, this Lease is considered ended on the day
  that the fire, accident or casualty occurred. Owner will promptly refund the Security Deposit and the pro-rata portion of Rent and
  Additional Rent paid for the month in which the casualty happened.
           E. Unless prohibited by the applicable policies, to the extent that such insurance is collected, Tenant and Owner release and
  waive all right of recovery against the other or anyone claiming through or under each by way of subrogation.
           F. Tenant acknowledges that if fire, accident, or other casualty causes damage to any of Tenant s personal property in the
  Apartment, including, but not limited to Tenant s furniture and clothes, neither the Owner nor the Condominium will be responsible to
  Tenant for the repair or replacement of any such damaged personal property unless such damage was as a result of the Owner s or the
  Condominium s negligence.
  23.      PUBLIC TAKING
           The entire Condominium or a part of it can be acquired (condemned) by any government or government agency for a public or
  quasi-public use or purpose. If this happens, this Lease shall end on the date the government or agency take title. Tenant shall have no
  claim against Owner for any damage resulting. Tenant also agrees that by signing this Lease, Tenant assigns to Owner any claim against
  the government or government agency for the value of the unexpired portion of this Lease.
  24.      SUBORDINATION, CERTIFICATES AND ACKNOWLEDGMENTS
            Notwithstanding any provisions to the contrary contained in this Lease, this Lease and Tenant s rights, are subject and
  subordinate to all present and future: (a) leases for the Building or the land on which it stands, (b) Owner s mortgage(s) (now existing
  or hereinafter existing), (c) agreements securing money paid or to be paid by a lender, (d) any lien created by the Condominium
  Documents, and (e) terms, conditions, renewals, changes of any kind and extensions of the mortgages, leases or lender agreements.
  If certain provisions of any such mortgage or the Condominium Documents come into effect, the holder of any such mortgage or the
  Condominium can end this Lease and such parties may commence legal action to evict Tenant from the Apartment. If this happens,
                                                                         6
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                        Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 7 of 21
  Tenant acknowledges that Tenant has no claim against Owner, the Condominium or such mortgage holder. If Owner requests, Tenant
  will sign promptly any acknowledgment(s) of the “subordination in the form that Owner may require. Tenant authorizes Owner to sign
  such acknowledgment(s) for Tenant if Tenant fails to do so within five (5) days of Owner s request.
            Tenant also agrees to sign (if accurate) a written acknowledgment to any third party designated by Owner that this Lease is in
  effect, that Owner is performing Owner s obligations under this Lease and that Tenant has no present claim against Owner.
  25.      TENANT S RIGHT TO LIVE IN AND USE THE APARTMENT
           Provided the Condominium waives any right of first refusal it may have with respect to this Lease, if Tenant pays the Rent and any
  required Additional Rent on time and Tenant does everything Tenant has agreed to do in this Lease, Tenant s tenancy cannot be cut off
  before the ending date, except as provided for otherwise in this Lease, including, but not limited to, in Articles 22, 23 and 24.
  26.      BILLS AND NOTICE
          Any notice, statement, demand or other communication required or permitted to be given, rendered or made by either party to the
 other, pursuant to this Lease or pursuant to any applicable law or requirement of public authority, shall be in writing (whether or not so stated
 elsewhere in this Lease) and shall be given by registered or certified mail, return receipt requested, or by overnight mail by a nationally
 recognized overnight carrier [or via email] [DELETE IF INAPPLICABLE], addressed to each of the following parties:




                     If to Owner:
                     _____________________________
                     _____________________________
                     _____________________________
                     _____________________________

                     With a copy to:
                     _____________________________
                     _____________________________
                     _____________________________
                     _____________________________

                     If to Tenant: at Apartment, subsequent to Commencement Date
                     Email address: _________________ [DELETE IF INAPPLICABLE]

                    Prior to Commencement Date:
                    ___________________________
                    ___________________________
                    ___________________________
                    ___________________________

         Notwithstanding anything to the contrary contained in this Lease, any notice from Owner or Owner s agent or attorney may be
 delivered to Tenant personally at the Apartment. Notices shall be deemed received the next business day if by overnight carrier, the
 date of delivery, if by personal delivery, or three (3) business days after being mailed, if by certified or registered mail.
  27.      GIVING UP RIGHT TO TRIAL BY JURY AND COUNTERCLAIM
           A. Both Tenant and Owner agree to give up the right to a trial by jury in a court action, proceeding or counterclaim (excluding
  compulsory counterclaims) on any matters concerning this Lease, the relationship of Tenant and Owner as lessee and lessor or Tenant s
  use or occupancy of the Apartment. This agreement to give up the right to a jury trial does not include claims or personal injury or
  property damage.
           B. If Owner begins any court action or proceeding against Tenant which asks that Tenant be compelled to move out, Tenant
  cannot make a counterclaim unless Tenant is claiming that Owner has not done what Owner is supposed to do about the condition of
  the Apartment or the Condominium.
  28.      NO WAIVER OF LEASE PROVISIONS
            A. Even if Owner accepts Tenant s Rent and/or Additional Rent or fails once or more often to take action against Tenant when Tenant
  has not done what Tenant has agreed to do in this Lease, the failure of Owner to take action or Owner s acceptance of Rent and/or Additional
  Rent does not prevent Owner from taking action at a later date if Tenant does not do what Tenant has agreed to do herein.
            B. Only a written agreement between Tenant and Owner can waive any violation of this Lease.
            C. If Tenant pays, and Owner accepts, an amount less than all the Rent and/or Additional Rent due, the amount received shall be
  considered to be in payment of all or part of the earliest Rent and/or Additional Rent due. It will not be considered an agreement by Owner
  to accept this lesser amount in full satisfaction of all of the Rent and/or Additional Rent due unless there is a written agreement between
  Tenant and Owner.
            D. Any agreement to end this Lease and also to end the rights and obligations of Tenant and Owner must be in writing, signed
  by Tenant and Owner or Owner s agent. Even if Tenant gives keys to the Apartment and they are accepted by either any employee or
  agent of the Condominium, Owner s representatives or Owner, this Lease is not ended.
           E. This Lease, or any provision hereof, may not be modified, amended, extended, waived or abrogated without the prior written
  consent of the Condominium.
  29.      CONDITION OF THE APARTMENT; APARTMENT RENTED AS IS
  By signing this Lease, Tenant acknowledges that Owner, Owner's representatives and/or the Condominium s employees, agents, or
  superintendent have not made any representations or promises with respect to the Building or the Apartment except as herein expressly set
  forth. After signing this Lease but before Tenant begins occupancy, Tenant shall have the opportunity to inspect the Apartment with Owner or
  Owner s agent to determine the condition of the Apartment. If Tenant requests such inspection, the parties shall execute a written agreement
  before Tenant begins occupancy of the Apartment attesting to the condition of the Apartment and specifically noting any existing defects or
  damages. Before taking occupancy of the Apartment, Tenant has inspected the Apartment (or Tenant has waived such inspection) and
  Tenant accepts it in its present condition “as is , except for any condition which Tenant could not reasonably have seen during Tenant s
  inspection. Tenant agrees that Owner has not promised to do any work in the Apartment except as specified in Exhibit B annexed hereto
  (if any) and made apart hereof.
  30.      HOLDOVER
          A. At the end of the Term, Tenant shall: (i) return the Apartment to the Owner broom clean, vacant and in good condition, ordinary
  wear and tear excepted; (ii) remove all of Tenant s property and all of Tenant s installations, alterations and decorations (if so directed by
  Owner); and (iii) repair all damages to the Apartment and Building caused by moving; and restore the Apartment to its condition at the
  beginning of the Term ordinary wear and tear excepted.
          B. Tenant hereby indemnifies and agrees to defend and hold Owner harmless from and against any loss, cost, liability, claim,
  damage, fine, penalty and expense (including reasonable attorneys' fees and disbursements but excluding consequential or punitive
                                                                        7
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                        Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 8 of 21
 damages) resulting from delay by Tenant in surrendering the Apartment upon the termination of this Lease, including any claims made by
 any succeeding tenant or prospective tenant or successor landlord founded upon such delay.
            C. If Tenant holds over possession after the expiration date of the Lease or earlier termination of the Lease term or any extended
 term of this Lease, such holding over shall not be deemed to extend the term of this Lease or renew this Lease. Under no circumstances
 (i) will such holdover constitute a month-to-month tenancy, (ii) shall this Article 30 imply any right for Tenant to remain in the Apartment after
 the expiration or earlier termination of this Lease, (iii) will Owner be prohibited from exercising any rights permitted by law against a holdover
 tenant; or (iv) will any monies paid by Tenant or accepted by Owner (e.g., Rent, Additional Rent, holdover rent or otherwise) after the expiration
 or earlier termination of this Lease be deemed to reinstate any form of tenancy between Tenant and Owner. In connection with such holdover,
 Tenant shall pay the following charges for the use and occupancy of the Apartment for each month or part thereof (even if such part shall be
 a small fraction of a calendar month), which total sum Tenant agrees to pay to Owner per month promptly upon demand, in full, without set-
 off or deduction:
                  (i) TWO (2) times the highest monthly Rent set forth in this Lease, plus
                  (ii) items of Additional Rent that would have been payable monthly pursuant to this Lease, had this Lease not expired or
                        terminated,
            The aforesaid provisions of this Article 30 shall survive the expiration or earlier termination of this Lease.
  31.      DEFINITIONS
           A. Owner: The term “Owner means the person or organization receiving or entitled to receive Rent and/or Additional Rent from
  Tenant for the Apartment at any particular time other than a rent collector or managing agent of Owner. “Owner is the person or
  organization that owns legal title to the Apartment. It does not include a former Owner, even if the former Owner signed this Lease.
           B. Tenant. The term “Tenant means the person or persons signing this Lease as lessee and the respective heirs, distributees,
  executors, administrators, successors and assigns of the signer. This Lease has established a lessor-lessee relationship between
  Owner and Tenant.
  32.      SUCCESSOR INTERESTS
          The agreements in this Lease shall be binding on Owner and Tenant and on those who succeed to the interest of Owner or
  Tenant by law, by approved assignment or by transfer.
  33.      INSURANCE
         A. As a material inducement for Owner to enter into this Lease, Tenant shall obtain (i) liability insurance insuring Tenant, the
 Permitted Occupants of the Apartment, the Tenant Parties and any other people visiting the Apartment, and (ii) personal property
 insurance insuring Tenant s furniture and furnishings and other items of personal property located in the Apartment. Tenant may not
 maintain any insurance with respect to any furniture or furnishings belonging to Owner that are located in the Apartment unless
 otherwise directed by Owner. Tenant acknowledges that Owner may not be required to maintain any insurance with respect to the
 Apartment.
           B. Owner is not liable for loss, expense, or damage to any person or property, unless due to Owner's gross negligence or wrongful
  acts. Neither Owner nor the Condominium is liable to Tenant for permitting or refusing entry of anyone into the Building. Tenant must pay
  for damages suffered and reasonable expenses of Owner relating to any claim arising from any act, omission or neglect by Tenant. If an
  action is brought against Owner arising from Tenant s acts, omissions or neglect, Tenant shall defend Owner at Tenant s sole cost and
  expense with an attorney reasonably acceptable to Owner. Tenant is responsible for all acts, omissions or neglect of Tenant Parties.
            C. Tenant shall indemnify and save harmless Owner from and against any and all liability, penalties, losses, damages, expenses,
  suits and judgments arising from injury during the term of this Lease to person or property of any nature and also from any matter growing
  out of the occupation of the Apartment, provided however that such is not the result of Owner s gross negligence or wrongful acts or that of
  Owner s employees or agents. Tenant agrees, at Tenant s sole cost and expense to procure and maintain at all times during the Lease term
  the following insurance:
                (i)   General Liability Insurance for an amount not less than ________________Dollars
                                                                                  Three Million         ($____________)
                                                                                                             3,000,000  with an umbrella
                                                  Five Million                5,000,000
                      policy of no less than ________________Dollars ($____________)            [DELETE IF INAPPLICABLE OR INSERT
                      AMOUNTS]; and
                (ii) Renters Insurance, which covers any, and all personal property or belongings contained in the Apartment. Tenant agrees
                     to hold Owner harmless regarding these personal belongings due to loss or damage except in cases of Owner s gross
                     negligence.
           D. The aforementioned insurance policies shall name Owner, the Condominium and the property manager (if applicable) as
  additional insureds or interests, as applicable. In the event of Tenant s failure to procure and/or maintain the aforementioned policies prior
  to the date possession of the Apartment is ready to be delivered to Tenant on the Lease Commencement Date, Owner may (i) refuse to
  deliver possession of the Apartment to Tenant until such time as evidence of such insurance is delivered by Tenant to Owner (however,
  Tenant shall nonetheless remain responsible for the payment of Rent and Additional Rent as of the Lease Commencement Date), and/or (ii)
  order such insurance policies, pay the premiums, and add the amount thereof to the Rent next coming due as Additional Rent, and the
  Owner shall have all rights and remedies for the collection thereof as is provided for the collection of ordinary Rent. The abovementioned
  insurance policies shall provide for no less than thirty (30) days notice of cancellation or modification to Owner, and Tenant shall provide
  Owner with a copy of such insurance policies. Evidence of the aforesaid coverage being in place shall be presented to the Owner on or
  before the first day of the term of this Lease and may be requested at any time during term of this Lease. Such insurance policies are to be
  written by a good and solvent company licensed to do business in the state of New York. Tenant shall immediately reimburse Owner for the
  cost of any insurance policy Owner obtains for the Apartment, including but not limited to insurance for Owner s furniture or furnishings in
  the Apartment. Tenant acknowledges that Owner may not be required to maintain any insurance with respect to the Apartment.
  34.      WAIVER OF CONDOMINI M S FIRST REFUSAL RIGHT [DELETE IF INAPPLICABLE]
          Tenant shall furnish to the Condominium or its managing agent, within five (5) days after the Lease Effective Date, such personal
  and financial references and additional information concerning Tenant and the Permitted Occupants of the Apartment as may be
  requested in order to obtain the waiver of the Condominium s right of first refusal with respect to this Lease (the “Condo Waiver ), including
  the submission of any application requested by the Condominium.
           Tenant acknowledges that this Lease will not commence and that Tenant and the Permitted Occupants shall have no right to
  occupy the Apartment until the Condo Waiver is obtained. If the Condo Waiver has not been obtained by the date specified in Article 2
  as the beginning date of this Lease, Tenant shall have no obligation to pay Rent until the Condo Waiver has been obtained. All Rent
  prepaid for the period Tenant is unable to occupy the Apartment because of the failure to obtain the Condo Waiver shall be applied by
  Owner to subsequent Rent payable hereunder.
  35.      FURNITURE [ DELETE IF INAPPLICABLE ]
           The Apartment is being leased as fully furnished. All furniture and furnishings contained in the Apartment (the “Apartment
  Furniture ) are listed in Exhibit C annexed hereto (if any) and made apart hereof. Tenant shall accept the Apartment Furniture “as is
  on the commencement date of this Lease. Owner represents that all Apartment Furniture are in good repair and in working order on the
  commencement date of this Lease except as may be noted in Exhibit C.
           Tenant shall take good care of the Apartment Furniture during the pendency of this Lease and shall be liable for any damages
  caused by Tenant or the Tenant Parties to the Apartment Furniture. Tenant shall not be responsible for any damages to the Apartment
  Furniture not caused by Tenant, the Tenant Parties or caused by ordinary wear and tear. Tenant shall surrender the Apartment Furniture
                                                                          8
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                       Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 9 of 21
  when this Lease terminates in the same condition as on the date this Lease commenced, subject to ordinary wear and tear. If any
  repairs are required to the Apartment Furniture when this Lease terminates, Tenant shall pay Owner upon demand the cost of any
  required repairs.
           Tenant may not remove the Apartment Furniture from the Apartment or change the location of any Apartment Furniture
  during the pendency of this Lease without Owner s prior written consent.
  36.      BROKER [ DELETE EITHER SUBPARAGRAPH A OR B; IF SUBPARAGRAPH B IS DELETED, INSERT NAME OF
           BROKER(S) IN SUBPARAGRAPH A ]
           A. Owner and Tenant represent that in the negotiation of this Lease they dealt with no broker(s) other than
  _________________________________
                   Mark Griffith                 (the “Tenant s Broker ) and _________________________________
                                                                                          Jim St. Andre                   (the “Owner s
  Broker ) (hereinafter collectively referred to as the “Broker ). Such Broker(s) will be compensated by [Tenant][Owner] [CHOOSE ONE
  AND CROSS OUT THE OTHER ALTERNATIVE] in accordance with a separate agreement subject to a fully executed and delivered
  lease.
           B. Tenant represents to Owner that Tenant has not dealt with any real estate broker in connection with the leasing of the
  Apartment.
           C. Owner and Tenant hereby agree to indemnify, defend and hold harmless each other from and against any and all claims,
  demands, liabilities, suits, losses, costs and expenses (including reasonable attorneys' fees and disbursements) arising out of any
  inaccuracy or alleged inaccuracy of the above representation. Owner shall have no liability for any brokerage commis sions arising out
  of a sublease or assignment by Tenant. The provisions of this Article 36 shall survive the expiration or sooner termination o f this
  Lease.
  37.      TENANT OPTION TO RENEW [DELETE IF INAPPLICABLE; IF APPLICABLE, PLEASE INSERT NECESSARY
           INFORMATION ]
           A. Tenant shall have the right to extend the term of this Lease for   N/A    year(s) commencing        N/A                            ,
                         N/A
 and ending on                                      , (the “Extension Term ) provided: (i) Tenant gives Owner notice (the “Extension
 Notice ), in the manner required under this Lease, of Tenant s election to extend the term of this Lease; (ii) the Election Notice must be
 given to Owner at least ninety (90) days prior to the ending date of this Lease as stated in Article 2, TIME BEING OF THE ESSENCE;
 (iii) Tenant shall have been timely in Tenant s payment of Rent and Additional Rent and may not have been in default prior to delivering
 the Extension Notice or then be in default of any provisions of this Lease when the Extension Notice is given or on the commencement
 date of the Extension Term; and (iv) Tenant is occupying the Apartment and have not assigned this Lease nor sublet the Apartment.
 If Owner fails to receive the Extension by the date specified herein, TIME BEING OF THE ESSENCE, this Article 37 shall be of no
 further force and effect.
           B. The monthly Rent payable by Tenant during the Extension Term shall be $             N/A                              .
           All provisions of this Lease, except as specifically modified by this Article 37, shall be, and remain in, full force and effect
 during the Extension Term.
 38.       TERRACES AND BALCONIES [DELETE IF INAPPLICABLE ]
          All of the terms and conditions of this Lease apply to the terrace or balcony. Tenant s use of the terrace or balcony must
 comply with the Condominium Documents and any other rules that may be provided to Tenant by Owner.
          Tenant shall clean the terrace or balcony and keep the terrace or balcony free from snow, ice, garbage and other debris. No
 cooking is allowed on the terrace or balcony except as may be otherwise permitted by law. Tenant may not install a fence or any
 addition on the terrace or balcony. Tenant is responsible for making all repairs to the terrace or balcony if caused by Tenant, the
 Tenant Parties or any other visitor to Tenant s Apartment, at Tenant s sole expense.
 39.      LEAD PAINT DISCLOSURE [ DELETE IF THE CONDOMINIUM WAS ERECTED AFTER 1978 ]
           Simultaneously with the execution of this Lease, Tenant and Owner shall sign and complete the disclosure of information on
 lead- based paint and/or lead-based paint hazards annexed as a rider attached to this Lease. Tenant acknowledges receipt of the
 pamphlet, “Protect Your Family From Lead in Your Home prepared by the United States Environmental Protection Administration.
 40.      PETS [DELETE EITHER SUBPARAGRAPH A OR B; IF SUBPARAGRAPH A IS DELETED, INSERT NECESSARY
          INFORMATION IN SUBPARAGRAPH B]
           A. Tenant may not keep any pets in the Apartment. IF TENANT BREACHES THIS SECTION, TENANT WILL FORFEIT TWENTY
 PERCENT (20%) OF THE SECURITY DEPOSIT TO THE OWNER, TO COMPENSATE OWNER FOR ANY AND ALL COSTS RELATING
 THERETO AS LIQUIDATED DAMAGES (AND NOT AS A PENALTY). TENANT ACKNOWLEDGES AND AGREES THAT THE
 FOREGOING IS A MATERIAL INDUCEMENT FOR OWNER TO ENTER INTO THIS LEASE, AND BUT FOR SAID COVENANT, OWNER
 WOULD NOT HAVE EXECUTED THIS LEASE AGREEMENT.
           B. If authorized by the Condominium Documents, Tenant may keep pets in the Apartment provided: (i) Tenant obtains the prior
 written consent of Owner; and (ii) Tenant complies with the Condominium Documents with respect to the keeping of pets in the
 Condominium. Owner hereby consents to the following pet(s): ______________________________________________________ _.
  41.      KEYS/SECURITY
            A. Tenant shall not remove, alter, or change in any way the existing locks, security codes or keys that are provided for the
 Apartment or any part thereof. Tenant assumes liability for any person keys are entrusted to. The name, address and telephone number of
 any person with an additional set of keys to the Apartment are required to be furnished to Owner, and to the Condominium or its managing
 agent. Only Owner and the Condominium or its managing agent may make such additional sets of keys upon Tenant s written request with
 the abovementioned information. Owner will not refuse any such reasonable request. All extra sets of keys must be returned to Owner no
 later than one (1) day prior to move out unless agreed to by Owner. In the event that all keys are not returned to the Owner by or before the
 last day of tenancy, Tenant agrees to pay for the replacement cost as mentioned below (or part thereof if Owner deems it appropriate).
            B. Tenant agrees and understands that Tenant will be charged a re-keying fee in the sum of $350.00 for the entrance door each
 and every time a key replacement is required or deemed necessary by Owner if the need arises due to Tenant s loss of the key, employee
 changes, or request. Said charges shall be deemed Additional Rent.
  42.      WINDOW GUARDS
           Simultaneously with the execution of this Lease, Tenant shall complete and deliver to Owner and/or the Condominium a notice
  with respect to the installation of window guards in the Apartment in the form required by the City of New York annexed as a rider
  attached to this Lease. Tenant acknowledges that it is a violation of law to refuse, interfere with installation, or remove window guards
  where required.

  43.      BED BUG DISCLOSURE
           Tenant and Owner shall sign and complete the disclosure of bedbug infestation history annexed as a rider attached to this Lease.
  44.      SPRINKLER DISCLOSURE
           Tenant and Owner shall sign and complete the sprinkler disclosure annexed as a rider attached to this Lease.
 45.       OCCUPANCY NOTICE FOR INDOOR ALLERGEN HAZARDS
           Owner shall complete and deliver to Tenant the Occupancy Notice for Indoor Allergen Hazards annexed as a rider attached
 to this Lease. Owner acknowledges that it has delivered to Tenant “What Every Tenant Should Know About Indoor Allergens and
 Tenant acknowledges receipt of such notice.
 46.       NO SHORT TERM RENTAL
          Under no circumstances shall Tenant put a listing for the Apartment on Airbnb or for other similar short term rental (i.e., a

                                                                       9
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                       Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 10 of 21
 rental for less than thirty (30) days), or use the Apartment for same. If Tenant does so, Owner has the right to immediately terminate
 this Lease.
           TENANT ACKNOWLEDGES AND AGREES THAT THE FOREGOING IS A MATERIAL INDUCEMENT FOR OWNER TO
 ENTER INTO THIS LEASE, AND BUT FOR SAID COVENANT, OWNER WOULD NOT HAVE EXECUTED THIS LEASE
 AGREEMENT. IF TENANT DISREGARDS THIS AGREEMENT, IN ADDITION TO THE RIGHT OF INJUNCTION, THE RIGHT TO
 TERMINATE THIS LEASE ON SIX (6) DAYS WRITTEN NOTICE TO TENANT AND ANY AND ALL REMEDIES AVAILABLE UNDER
 THIS LEASE AND AT LAW OR EQUITY, TENANT WILL FORFEIT THE ENTIRE SECURITY DEPOSIT TO THE OWNER, TO
 COMPENSATE OWNER FOR ANY AND ALL COSTS RELATING THERETO AS LIQUIDATED DAMAGES (AND NOT AS A
 PENALTY). TENANT SHALL ALSO BE RESPONSIBLE FOR ANY AND ALL FINES AND PENALTIES IMPOSED BY ANY
 GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCY OR BODY.
 47.       INDEMNIFICATION
           Tenant shall indemnify and save harmless Owner and Owner's agents and, at Owner's option, defend Owner and Owner's
 agents against, and from, any and all claims against Owner and Owner s agents arising wholly or in part from any act, omission or
 negligence of Tenant, or the Tenant Parties. This indemnity and hold harmless agreement shall include indemnity from and against
 any and all liability, fines, suits, demands, costs, damages and expenses of any kind or nature (including without limitation attorney's
 and other professional fees and disbursements) incurred in or in connection with any such claims (including any settlement thereof)
 or proceeding brought thereon, and the defense thereof.
 48.       NOISE
           Tenant shall not create any unreasonable noise levels which shall interfere with the quiet enjoyment of the other tenants of
 the Building or the neighbors of the Building. Tenant agrees to promptly notify Owner in writing of all noise complaints or summons
 which Tenant receives in writing, and to submit a proposal reasonably satisfactory to Owner as to how to handle same and assure
 that such complaints shall not recur. TENANT ACKNOWLEDGES AND AGREES THAT THE FOREGOING IS A MATERIAL
 INDUCEMENT FOR OWNER TO ENTER INTO THIS LEASE, AND BUT FOR SAID COVENANT, OWNER WOULD NOT HAVE
 EXECUTED THIS LEASE AGREEMENT. IF TENANT DISREGARDS THIS AGREEMENT, IN ADDITION TO THE RIGHT OF
 INJUNCTION AND ANY AND ALL REMEDIES AVAILABLE UNDER THIS LEASE AND AT LAW OR EQUITY, TENANT WILL
 FORFEIT THE ENTIRE SECURITY DEPOSIT TO THE OWNER, TO COMPENSATE OWNER FOR ANY AND ALL COSTS
 RELATING THERETO AS LIQUIDATED DAMAGES (AND NOT AS A PENALTY).
 49.       O NER S DEFA LT TO CONDOMINI M
           If: (i) Owner defaults in the payment to the Condominium of common charges or other assessments payable to the
  Condominium with respect to the Apartment; (ii) the Condominium notifies Tenant of such default; and (iii) the Condominium instructs
  Tenant to pay the Rent and/or Additional Rent under this Lease to the Condominium, then Tenant shall pay all future installments of Rent
  and/or Additional Rent payable under this Lease to the Condominium until such time as the Condominium advises that the Owner s
  default has been cured. Owner acknowledges that if Tenant pays any installment of Rent and/or Additional Rent payable under this Lease
  to the Condominium as herein provided, Tenant has satisfied Tenant s obligation to pay any such installment of Rent and/or Additional
  Rent to Owner. Nothing contained in this Article shall suspend Tenant s obligation to pay Rent and/or Additional Rent under this Lease.
  50.      WAIVER OF LIABILITY
          Anything contained in this Lease to the contrary notwithstanding, Tenant agrees that Tenant shall look solely to the estate and
 property of Owner in the Apartment or to any proceeds obtained by Owner as a result of a sale by Owner of the Apartment, for the collection
 of any judgment (or other judicial process) requiring the payment of money by Owner in the event of any default or breach by Owner with
 respect to any of the terms and provisions of this Lease to be observed and/or performed by Owner, subject, however, to the prior rights of
 any lessor under a superior lease or holder of a superior mortgage. No other assets of Owner or any partner, officer, director or principal of
 Owner, shall be subject to levy, execution or other judicial process for the satisfaction of Tenant s claim hereunder.
  51.      O NER S APPRO AL
           If Tenant shall request Owner's approval or consent and Owner shall fail or refuse to give such approval or consent, Tenant shall
  not be entitled to any damages for any withholding or delay of such approval or consent by Owner, it being intended that Tenant s sole
  remedy shall be an action for injunction without bond or specific performance (the rights to money damages or other remedies being hereby
  specifically waived). Furthermore, such remedy shall be available only in those cases where Owner shall have expressly agreed in writing
  not to unreasonably withhold its consent or approval (as applicable), or where as a matter of law, Owner may not unreasonably withhold its
  consent or approval. In such event, provided Tenant is successful therein, Owner shall be responsible to pay Tenant s actual costs and
  expenses incurred therein, including reasonable attorneys fees.
  52.      BANKRUPTCY; INSOLVENCY
            If (i) Tenant files a voluntary petition in bankruptcy or insolvency or are the subject of an involuntary bankruptcy proceeding, (ii)
 Tenant assigns property for the benefit of creditors, or (iii) a non-bankruptcy trustee or receiver of Tenant s or Tenant s property is appointed,
 Owner may give Tenant thirty (30) days notice of cancellation of the Term of this Lease. If any of the above is not fully dismissed within the
 thirty (30) day period, the Term shall end as of the date stated in the notice. Tenant must continue to pay Rent and Additional Rent and any
 damages, losses and expenses due Owner without offset.
  53.      CONTROLLING LAW
          Tenant acknowledges that by negotiating and entering into this Lease, Tenant has transacted business within the State of New
 York. Any action, proceeding or claim arising out of this Lease or breach thereof, shall be litigated within the State of New York and the
 parties consent to the personal jurisdiction of the courts (including the New York City Housing Court) within the State of New York and
 consent that any process may be served either personally, by facsimile or by certified or registered mail, return receipt requested, to Tenant
 at Tenant s address as set forth in this Lease, or in any manner provided by New York Law.
         Tenant shall not be entitled, directly or indirectly, to diplomatic or sovereign immunity and shall be subject to, and Tenant shall agree
 to consent to, the service of process in, and the jurisdiction of, the courts of New York State.
  54.      OWNER S CONTROL
         The Lease shall not end or be modified nor will Tenant s obligations be ended or modified if for any cause not fully within Owner s
 reasonable control, Owner is delayed or unable to (a) fulfill any of Owner s promises or agreements, or (b) supply any required service or (c)
 make any required repairs to the Apartment.


  55.      COUNTERPARTS
          This Lease may be executed in any number of identical counterparts and by scanned or facsimile signature, and each counterpart
 hereof shall be deemed to be an original instrument, but all counterparts hereof taken together shall constitute but a single instrument.
  56.      BINDING EFFECT
            It is expressly understood and agreed that this Lease shall not constitute an offer or create any rights in Tenant s favor, and
  shall in no way obligate or be binding upon Owner, and this Lease shall have no force or effect until this Lease is duly executed by
  Tenant and Owner and a fully executed copy of this Lease is delivered to both Tenant and Owner.
  57.   SMOKING
        THERE IS NO SMOKING PERMITTED INSIDE THE APARTMENT (OR ON THE BALCONY OR TERRACE, IF ANY)
  UNDER ANY CIRCUMSTANCES. IF TENANT DISREGARDS THIS AGREEMENT, TENANT WILL FORFEIT ONE-THIRD (1/3) OF
  THE SECURITY DEPOSIT TO THE OWNER, TO COMPENSATE OWNER FOR ANY AND ALL COSTS RELATING THERETO AS
                                                                         10
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                      Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 11 of 21
  LIQUIDATED DAMAGES (AND NOT AS A PENALTY). TENANT ACKNOWLEDGES AND AGREES THAT THE FOREGOING IS A
  MATERIAL INDUCEMENT FOR OWNER TO ENTER INTO THIS LEASE, AND BUT FOR SAID COVENANT, OWNER WOULD
  NOT HAVE EXECUTED THIS LEASE AGREEMENT.
         TENANT AND OWNER SHALL SIGN AND COMPLETE THE BUILDING S SMOKING POLICY ANNEXED AS RIDER
  ATTACHED TO THIS LEASE.
  58.    GARBAGE, REFUSE AND RECYCLING
          Tenant shall comply with the rules and regulations of the Condominium in all respects, including, but not limited to, those regarding
 garbage and recycling laws. Tenant shall not place any large articles outside of the Apartment except in compliance with the rules and
 regulations of the Condominium in all respects. Tenant agrees to promptly pay Owner for any violations for violation of Tenant s obligations
 pursuant to this Article 59.
  59.     TOILETS/PLUMBING FIXTURES
           The toilets and plumbing fixtures shall only be used for the purposes for which they were designed or built for. No feminine hygiene
 or similar products such as paper towels may be discarded in the toilets or plumbing fixtures.
 60.       EMERGENCIES
           Tenant will provide Owner with list of persons to contact in the event of an emergency. Emergencies include, but are not limited to:
 health and safety of Tenant or guests, water damage or fire, or unauthorized persons attempting entry into the Apartment without Owner s
 knowledge.
 61.       BICYCLES [DELETE IF INAPPLICABLE]
           All bicycles are expressly forbidden in the Apartment.
 62.       ALARM SYSTEM [DELETE IF INAPPLICABLE]
           Tenant hereby acknowledges and agrees that the Apartment comes equipped with an alarm system (the “Alarm System ) which
 must be turned on each and every time that Tenant leaves the Apartment unoccupied for an extended period of time. Owner shall deliver
 codes to Tenant to the Alarm System prior to Lease commencement. Tenant acknowledges that Tenant shall not change the Alarm System
 codes under any circumstances without the prior written consent of Owner. Tenant acknowledges and agrees that the foregoing is a material
 inducement for Owner to enter into this Lease, and but for said covenant, Owner would not have executed this Lease. Notwithstanding the
 presence of the Alarm System in the Apartment, Tenant hereby acknowledges and agrees that Owner will not be responsible for any loss or
 lost or stolen personal property, equipment, money or any article taken from the Apartment regardless of how or when such loss occurs.
 63.       THIRD PARTY BENEFICIARY
           This Lease is an agreement solely for the benefit of Owner and Tenant (and their permitted successors and/or assigns). No person,
 party or entity other than Owner and Tenant shall have any rights hereunder or be entitled to rely upon the terms, covenants and provisions
 contained herein. The provisions of this Article 64 shall survive the termination hereof.
 64.       MOVING IN, VACATING APARTMENT AND TERMINATION
           A. Should Owner become concerned with the inadequate care and/or supervision of Tenant s moving company s crew, Tenant
 shall instruct moving personnel to comply with Owner s reasonable request for added protection throughout the Apartment. All moving
 personnel must be fully insured and reasonable proof of such insurance must be supplied to Owner before moving will be permitted on or in
 the Apartment.
           B. In the course of Tenant s moving in, out or having items delivered to the Apartment, should there be any damage to the halls,
 doors or any other part of the Apartment or the Building, Tenant shall be responsible to pay for the repair of such damage.
           C. Upon the expiration of this Lease, Tenant shall return the Apartment in broom clean condition. Additional cleaning charges
 incurred by Owner due to Tenant s breach of this Article 65 shall be borne by Tenant and shall be deemed Additional Rent.
 65.       OWNER UNABLE TO PERFORM
             Notwithstanding anything to the contrary contained in this Lease, any prevention, delay or stoppage due to strikes, lockouts, labor
 disputes, acts of God, inability to obtain services, labor, or materials or reasonable substitutes therefore, governmental actions, civil
 commotion, fire or other casualty, and other causes beyond the reasonable control of the party obligated to perform, except with respect to
 the obligations imposed with regard to the payment of Rent and Additional Rent to be paid by Tenant pursuant to this Lease (any of the
 foregoing "Force Majeure") shall excuse the performance of such party for a period equal to any such prevention, delay or stoppage.
 66.       ILLEGALITY.
           If a term in this Lease is illegal, invalid or unenforceable, the rest of this Lease remains in full force.

                                              SIGNATURES CONTINUED ON NEXT PAGE




                                                                        11
Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 12 of 21
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                       Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 13 of 21




                                                                 Exhibit A



                                                  MEMORANDUM CONFIRMING TERM

                                                       [DELETE IF INAPPLICABLE]

THIS MEMORANDUM ("Memorandum") is made as of _____________ ___, ______ between _______________________________,
("Owner") and _______________________________________ ("Tenant"), pursuant to that certain Lease Agreement between Owner and
Tenant dated as of ________ __, ____ (the "Lease") for the Apartment located at ___________________________________________ (the
"Apartment"), and more particularly described in the Lease. All initial-capitalized terms used in this Memorandum have the meanings ascribed
to them in the Lease.

         1)      Owner and Tenant hereby confirm that:

                 (a)     The Lease Commencement Date of the Lease Term is _____________ ___, ______;
                 (b)     The expiration date of the Lease Term is _____________ ___, ______; and
                 (c)     The date Rent commences under the Lease is _____________ ___, ______.
         2)      Tenant hereby confirms that:

                 (a)      All commitments, arrangements or understandings made to induce Tenant to enter into the Lease have been
                          satisfied;
                 (b)      The condition of the Apartment complies with Owner's obligations under the Lease; and
                 (c)      Tenant has accepted and is in full and complete possession of the Apartment.

         3)      This Memorandum shall be binding upon and inure to the benefit of the parties and their permitted successors and assigns.

         IN WITNESS WHEREOF, the parties have executed this Memorandum as of the date first set forth above.


OWNER:


By: ________________________
    Name:


TENANT:


By: ________________________
    Name:


By: ________________________
    Name:




                                                                     13
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                     Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 14 of 21




                                                             Exhibit B



                                                       O NER S       ORK
                                                    [DELETE IF INAPPLICABLE]
         Owner shall perform the following work in the Apartment prior to the Lease Commencement Date:
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________




                                                                14
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                     Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 15 of 21




                                                             Exhibit C



                                                 APARTMENT FURNITURE
                                                    [DELETE IF INAPPLICABLE]

         The following is a list of Landlord s furniture and furnishings remaining in the Apartment:

 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________
 _______________________________________________________________________________________________________________




                                                                15
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                     Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 16 of 21
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                     Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 17 of 21
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                     Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 18 of 21
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                     Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 19 of 21
DocuSign Envelope ID: 5B64AC4C-2CE5-4EC2-B3D5-01221E07D5B1
                     Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 20 of 21
Case 1:20-cv-03957-NRB Document 1-1 Filed 05/21/20 Page 21 of 21
